SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                Tahir Zaman v. Barbara Felton (A-60-12) (072128)

Argued March 18, 2014 -- Decided September 9, 2014

PATTERSON, J., writing for a unanimous Court.

         This appeal requires the Court to analyze an agreement for the sale of a residential property and a
subsequent lease and repurchase agreement, and to determine whether the transactions collectively gave rise to an
equitable mortgage, violated consumer protection statutes, or contravened this Court’s decision in In re Opinion No.
26 of the Committee on the Unauthorized Practice of Law, 139 N.J. 323 (1995) (In re Opinion No. 26).

          In 2007, defendant Barbara Felton, an experienced buyer and seller of real estate, faced imminent
foreclosure proceedings with respect to her unfinished home when she defaulted on a $105,000 construction
mortgage. Felton was aware that no certificate of occupancy was issued with respect to the house, and the house
was uninhabitable. A mutual acquaintance, Joseph Richardson, introduced Felton to Tahir Zaman, a licensed real
estate agent. On June 16, 2007, Felton, Zaman, and Richardson met at the property to discuss its potential sale.
Zaman was unaware that the house lacked a certificate of occupancy and was uninhabitable. Felton requested a
price of $250,000 for the property, and Zaman made a $200,000 counteroffer. Felton wanted to keep the property.
Zaman told Felton that if she accepted his offer of $200,000, he would agree to a buy-back option and would allow
her to remain on the property as a tenant. Felton and Zaman then executed a written land sale agreement with a
purchase price of $200,000, and Richardson signed the agreement as a witness. The agreement provided that each
party had the right to arrange for an attorney to review its terms within three days of its execution, that either party
could cancel the sale during the attorney-review period, and that the agreement would be binding at the conclusion
of that period. The agreement contained no reference to a buy-back or lease provision.

         On June 23, 2007, at a closing in which neither party was represented by counsel, Felton and Zaman
entered into two separate agreements: a lease agreement under which Felton agreed to pay $1,000 per month in rent,
and an agreement that gave Felton the option to repurchase the property within three months for $237,000. Felton
signed the deed, an affidavit of title, and the buy-back agreement. The parties did not execute any mortgage
documents. Zaman gave Felton a cashier’s check in the amount of $85,960, the balance after mortgage payoff and
other closing expenses. Neither party exercised the right to cancel the agreement during the three-day attorney
review period. On July 19, 2007, Zaman recorded the deed to the disputed property. For the next seventeen months,
Felton occupied the property, but did not pay rent in accordance with the lease agreement, or exercise her
contractual right to repurchase the property.

          In December 2008, Zaman filed the underlying complaint, claiming that he was the purchaser in an
enforceable land sale agreement. Felton filed a counterclaim based on fraud, slander of title, violations of the
Consumer Fraud Act (CFA), violations of the Fair Foreclosure Act (FFA), N.J.S.A. 2A:50-53 to -68, and violations
of the federal Truth in Lending Act (TILA), 15 U.S.C.A. §§ 1601 - 1667. Felton claimed that the parties’
transactions collectively comprised an equitable mortgage and that the transactions were voidable by virtue of an
alleged violation of this Court’s opinion in In re Opinion No. 26. The trial court elected to hold a bifurcated trial. It
assigned to the jury the following questions: whether Zaman had proven by a preponderance of the evidence that
Felton knowingly agreed to sell the property to him, and if not, whether Felton had proven by clear and convincing
evidence that Zaman obtained his deed to the property by “fraudulent actions.” The jury concluded that Zaman had
proven by a preponderance of the evidence that Felton knowingly agreed to sell her property to him. The trial court
then conducted the trial’s second phase, in which the trial judge was the factfinder. After hearing additional
testimony, the trial court dismissed all of Felton’s remaining claims, including her contention that the transactions
gave rise to an equitable mortgage and her allegation premised upon In re Opinion No. 26.

         Felton appealed, and the Appellate Division affirmed. Citing the jury’s determination that the property was

                                                            1
knowingly sold, the panel concluded that the trial court correctly declined to find an equitable mortgage or a valid
claim under the CFA. In addition, the panel affirmed the trial court’s determination that In re Opinion No. 26 does
not govern this case. The Supreme Court granted Felton’s petition for certification. 213 N.J. 537 (2013).

HELD: The Court affirms the jury’s determination that Felton knowingly sold her property to Zaman. It reverses
the portion of the Appellate Division’s opinion that affirmed the trial court’s dismissal of Felton’s claim that the
parties’ agreements gave rise to an equitable mortgage. The Court remands to the trial court for application of the
eight-factor standard for the determination of an equitable mortgage set forth by the United States Bankruptcy Court
in O’Brien v. Cleveland, 423 B.R. 477, 491 (Bankr. D.N.J. 2010) and, in the event that the trial court concludes that
an equitable mortgage was created by the parties, for the adjudication of two of Felton’s statutory claims based on
alleged violations of consumer lending laws, as well as several other claims not adjudicated by the trial court. The
Court concurs with the trial court and Appellate Division that Felton has no claim under the Consumer Fraud Act,
that this case does not implicate In re Opinion No. 26, and that Felton’s remaining claims were properly dismissed.

1. The Court reviews the jury’s determination – that Zaman had proven by a preponderance of the evidence that
Felton knowingly agreed to sell the property to him – in accordance with a deferential standard. An appellate court
should not disturb the findings of the jury merely because it would have found otherwise upon review of the same
evidence. Carrino v. Novotny, 78 N.J. 355, 360 (1979). Applying that standard, the Court affirms the Appellate
Division panel’s determination insofar as it affirmed the jury’s determination that Zaman had proven by a
preponderance of the evidence that Felton knowingly conveyed her property to him. (pp. 15-18)

2. “New Jersey courts have repeatedly found that sale-leaseback arrangements made to avoid foreclosure are in fact
equitable mortgages.” Johnson v. NovaStar Mortg., Inc., 698 F. Supp. 2d 463, 469 (D.N.J. 2010). It is the trial
court’s task to discern whether the transaction has been labeled as a land sale in order to mask its actual objective: a
mortgage loan secured by a deed to the property at issue. In O’Brien v. Cleveland, 423 B.R. 477 (Bankr. D.N.J.
2010), the Bankruptcy Court identified eight factors to assist trial judges in determining whether a given transaction
gives rise to an equitable mortgage. Under the O’Brien framework, the court considers not only the form of the
transaction itself but circumstances that can motivate a party to disguise a mortgage secured by a property as a sale
of land and indications that both parties intend the seller to retain the land notwithstanding the purported sale. The
Court adopts the O’Brien factors as a comprehensive and practical standard to guide trial courts as they determine
whether a particular transaction, or series of transactions, gives rise to an equitable mortgage, and remands the
matter to permit the trial court to apply the O’Brien test. (pp. 18-24)

3. In In re Opinion No. 26, supra, this Court considered whether real estate brokers commit the unauthorized
practice of law when they conduct residential real estate transactions in which the “sellers and buyers are . . .
unrepresented by counsel.” Id. at 326. The risk that the Court addressed in In re Opinion No. 26 – that a real estate
broker acting in his or her own interest will promote the completion of a real estate transaction to the detriment of
the seller, the buyer, or both – is not raised in the circumstances of this case. Nothing in the trial record suggests
that Zaman purported to provide legal advice to Felton, or that Felton was somehow led to believe that Zaman was
her advocate. Accordingly, the Court concurs with the trial court and the Appellate Division that In re Opinion No.
26 is irrelevant to this case, that Zaman did not violate the principles of that decision, and that the trial court properly
declined to void the parties’ transactions on that ground. (pp. 25-28)

4. The trial court properly dismissed Felton’s Consumer Fraud Act (CFA) claim; the trial court should consider the
merits of Felton’s Fair Foreclosure Act (FFA) claim if it determines on remand that the parties’ agreements gave rise
to an equitable mortgage; and, with the exception of her claim under 15 U.S.C.A. § 1639(h), governed by a three-
year statute of limitations, Felton’s federal Truth in Lending Act (TILA) claims were properly dismissed as time-
barred. On remand, the trial court should ascertain whether any of the remaining claims were raised before it, and if
so, whether such a claim gives rise to a cognizable cause of action in the circumstances of this case. Finally,
Felton’s claim under the Foreclosure Rescue Fraud Prevention Act (FRFPA), not raised before the trial court, was
properly dismissed by the Appellate Division. (pp. 28-36)

          The judgment of the Appellate Division is AFFIRMED IN PART and REVERSED IN PART, and the
matter is REMANDED to the trial court for proceedings consistent with the Court’s opinion.

         CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and FERNANDEZ-VINA; and

                                                             2
JUDGES RODRÍGUEZ and CUFF (both temporarily assigned) join in JUSTICE PATTERSON’s opinion.




                                             3
                                     SUPREME COURT OF NEW JERSEY
                                       A-60 September Term 2012
                                                072128

TAHIR ZAMAN,

    Plaintiff-Respondent,

         v.

BARBARA FELTON and MR.
FELTON, her husband,

    Defendants-Appellants.


         Argued March 18, 2014 – Decided September 9, 2014

         On certification to the Superior Court,
         Appellate Division.

         Robert B. Silverman argued the cause for
         appellants.

         I. Dominic Simeone argued the cause for
         respondent (Simeone & Raynor, attorneys; Mr.
         Simeone and Kelly A. Barse, on the briefs).

         David G. McMillin argued the cause for
         amicus curiae Legal Services of New Jersey
         (Melville D. Miller, Jr., President
         attorney; Mr. McMillin and Mr. Miller, on
         the brief).

         Barry S. Goodman argued the cause for amicus
         curiae New Jersey Association of Realtors
         (Greenbaum, Rowe, Smith and Davis,
         attorneys; Mr. Goodman and Steven B. Gladis,
         on the brief).

    JUSTICE PATTERSON delivered the opinion of the Court.

    This appeal requires the Court to analyze an agreement for

the sale of a residential property and a subsequent lease and


                               1
repurchase agreement, and to determine whether the transactions

collectively gave rise to an equitable mortgage, violated

consumer protection statutes, or contravened this Court’s

decision in In re Opinion No. 26 of the Committee on the

Unauthorized Practice of Law, 139 N.J. 323 (1995).

    In 2007, defendant Barbara Felton faced foreclosure

proceedings with respect to her unfinished, uninhabitable home

and the land on which it was situated.   Felton and plaintiff

Tahir Zaman, a licensed real estate agent, entered into a

written contract for the sale of the property.   A week later, at

a closing in which neither party was represented by counsel,

Felton and Zaman entered into two separate agreements:    a lease

agreement under which Felton became the lessee of the property,

and an agreement that gave her the option to repurchase the

property from Zaman at a substantially higher price than the

price for which she sold it.   For more than a year, Felton

remained on the property, paying no rent.   She did not exercise

her right to repurchase.

    Zaman filed this action, claiming that he was the purchaser

in an enforceable land sale agreement, and that he therefore was

entitled to exclusive possession of the property and to damages.

Felton asserted numerous counterclaims, alleging fraud, slander

of title, violations of the Consumer Fraud Act (CFA), N.J.S.A.

56:8-1 to -195, and violations of other federal and state

                                 2
consumer protection statutes.     She claimed that the parties’

transactions collectively comprised an equitable mortgage and

constituted a foreclosure scam, entitling her to relief under

several theories.     She further contended that the transactions

were voidable by virtue of an alleged violation of this Court’s

opinion in In re Opinion No. 26.

       A jury rendered a verdict in Zaman’s favor with respect to

the question of whether Felton knowingly sold her property to

him.    The trial court subsequently conducted a bench trial and

rejected Felton’s remaining claims, including her contention

that the transactions gave rise to an equitable mortgage and her

allegation premised upon In re Opinion No. 26.     An Appellate

Division panel affirmed the trial court’s judgment.

       We affirm in part and reverse in part the Appellate

Division’s determination.    We affirm, as adequately supported by

the evidence presented at trial, the jury’s determination that

Felton knowingly sold her property to Zaman.    We reverse the

portion of the Appellate Division’s opinion that affirmed the

trial court’s dismissal of Felton’s claim that the parties’

agreements constituted a single transaction that gave rise to an

equitable mortgage.    We adopt the eight-factor standard for the

determination of an equitable mortgage set forth by the United

States Bankruptcy Court in O’Brien v. Cleveland, 423 B.R. 477,

491 (Bankr. D.N.J. 2010).    We remand to the trial court for

                                  3
application of that standard to this case, and, in the event

that the trial court concludes that an equitable mortgage was

created by the parties, for the adjudication of two of Felton’s

statutory claims based on alleged violations of consumer lending

laws, as well as several other claims not adjudicated by the

trial court.   We concur with the trial court and Appellate

Division that Felton has no claim under the CFA, that this case

does not implicate In re Opinion No. 26, and that Felton’s

remaining claims were properly dismissed.

                                I.

    The trial record reveals the following information about

the transactions in dispute in this case.

    By 2007, Felton was an experienced buyer and seller of real

estate, who had participated in prior land sales and financing

transactions that involved significant sums of money.       In July

1976, Felton purchased the property at issue in this case,

consisting of approximately fifteen acres of land in Plumsted

Township, and commenced construction of a residence on the

property.   According to the testimony of a municipal

construction and zoning official, due to structural defects and

building code violations of which Felton was aware, no

certificate of occupancy was issued with respect to the house,

and the house was uninhabitable.       As of 2007, a construction

mortgage in the amount of $105,000 obtained by Felton was in

                                   4
default, and Felton confronted the imminent foreclosure of her

unfinished home.

    In 2007, Zaman worked primarily as a medical imaging

technologist.   He conducted a “side business” in which he would

purchase distressed residential properties, primarily from

sheriffs’ sales, and rehabilitate and sell the homes.   Zaman

held a real estate license, which he used primarily to avoid

paying real estate commissions on his purchases and sales.   In

ten years as a licensed real estate broker, Zaman acted as a

broker for other parties’ transactions on only two occasions.

    Felton was introduced to Zaman by a mutual acquaintance,

Joseph Richardson.   According to Zaman, during an initial

telephone call conducted by Zaman, Felton, and Richardson, Zaman

told Felton that his business was to purchase properties, not to

provide mortgages.   Zaman disclosed to Felton that he had a real

estate license.

    On June 16, 2007, Felton, Zaman, and Richardson met at the

Plumsted Township property to discuss its potential sale.    Zaman

inspected the property, but was unaware that the house lacked a

certificate of occupancy and was uninhabitable.   Felton

requested a price of $250,000 for the property, and Zaman made a

$200,000 counteroffer.   According to the testimony of Zaman,

Felton said that she wanted to keep the property.   In response,

Zaman told Felton that if she accepted his offer of $200,000, he

                                 5
would agree to a buy-back option and would allow her to remain

on the property as a tenant.

    During the June 16, 2007 meeting, Felton and Zaman executed

a written land sale agreement, and Richardson signed the

agreement as a witness.     The agreement, a standard form obtained

by Zaman from the real estate office with which he was

associated, identified Zaman as the buyer and Felton as the

seller.   It described the location of the property and set forth

a sale price of $200,000.    The agreement provided that each

party had the right to arrange for an attorney to review its

terms within three days of its execution, that either party

could cancel the sale during the attorney-review period, and

that the agreement would be binding at the conclusion of that

period.   On its last page, the land sale agreement warned the

buyer and seller about the risks of proceeding without an

attorney, the benefits of retaining an attorney, and the

conflicting interests of the broker and title company with

respect to a real estate sale.    The agreement contained no

reference to a buy-back or lease provision.

    The closing took place on June 23, 2007, accelerated from a

later date because of Felton’s concern that her property would

be sold at a sheriff’s sale.    Felton had not arranged for a deed




                                  6
to be prepared prior to closing.       She accepted Zaman’s offer to

have a deed prepared by a local attorney at Felton’s expense.1

     On the day of the closing, Felton and Zaman executed

documents in two stages.2   First, at a Bordentown diner, they

signed the lease and a seller’s residency certification, which

were not notarized.   After a brief dispute over the terms of the

lease and buy-back agreements, Felton and Zaman agreed that

Felton would pay Zaman $1,000 per month in rent.       They also

agreed that Felton would have an option to repurchase her

property within three months for $237,000, which according to

Zaman, would have been extended to one year had Felton requested

an extension.

     Later, at the local branch of a bank, Felton signed the

deed, an affidavit of title, and the buy-back agreement.3      Zaman

gave Felton a cashier’s check in the amount of $85,960, which

was calculated by subtracting from the $200,000 purchase price

the amount that Zaman needed to pay off the existing mortgage,


1
  It is unclear whether the attorney contacted by Zaman spoke
with Felton before preparing the deed on her behalf.
2
  The record contains no evidence that Zaman learned before
closing, or within a reasonable time thereafter, that the
property was uninhabitable.
3
  There was conflicting testimony at trial about the execution of
the documents. Felton testified that she was shown only the
signature pages of the documents that she signed. However, the
attending notary testified that his practice is to verify that
each individual who signs a document in his presence understands
the terms of that document and has not been coerced into signing
the document.
                                   7
satisfy outstanding property tax obligations, and pay other

expenses related to the sale.   Zaman also paid Richardson

$5,000, which was characterized at trial as a finder’s fee.     The

parties did not execute any mortgage documents.

    At trial, Zaman maintained that he did not offer a mortgage

to Felton, and that he has never offered a mortgage to anyone.

Felton, in contrast, testified that she understood the parties’

transaction to be a mortgage.   By Felton’s account, she thought

that Zaman was loaning her $200,000.   She also construed the

$85,960 check issued to her to be the down payment on the loan,

and understood that she would satisfy the terms of the mortgage

loan if she paid Zaman $237,000 within three months of closing.

Felton admitted that she never inquired about the interest rate

applied to the purported mortgage, and that the parties never

discussed any such interest rate.

    Neither party exercised the right to cancel the agreement

during the three-day attorney review period.   However, one week

after closing, while he was visiting the bank that held the

existing construction loan, Zaman learned that Felton had told

the bank that her transaction with Zaman was a “fraudulent

deal,” and that she had urged the bank to reject any payment

made by Zaman.   The mortgagee bank initially refused to suspend

foreclosure proceedings, but reversed its position after Zaman

filed suit to compel it to accept his payment and to cancel the

                                 8
mortgage.   Felton also attempted to rescind the sale agreement

by sending a check in the amount of $85,983.65 to Zaman, but

Zaman refused to cash the check.       On July 19, 2007, Zaman

recorded the deed to the disputed property.

     For the next seventeen months, Felton continued to occupy

the property.   She did not pay rent in accordance with the lease

agreement, or exercise her contractual right to repurchase the

property.

                                II.

     In December 2008, Zaman filed a complaint against Felton in

the Law Division.   In the complaint, filed pursuant to N.J.S.A.

2A:35-1 to -2, Zaman sought possession of real property and

damages derived from Felton’s allegedly illegal use and

occupancy of the property.4   Felton filed a counterclaim,

asserting claims based on fraud, slander of title, violations of

the CFA, violations of the Fair Foreclosure Act (FFA), N.J.S.A.

2A:50-53 to -68, and violations of the federal Truth in Lending

Act (TILA), 15 U.S.C.A. §§ 1601 - 1667.

     As requested by Felton, and by agreement of the parties,

the trial court elected to hold a bifurcated trial.       It assigned

to the jury only the issue of fraud and reserved the remaining

issues for a subsequent bench trial.       After five trial days, the


4
  Felton’s husband, who died in 1991, was also named as a
defendant.
                                   9
jury was charged to determine the following questions:        whether

Zaman had proven by a preponderance of the evidence that Felton

knowingly agreed to sell the property to him, and if not,

whether Felton had proven by clear and convincing evidence that

Zaman obtained his deed to the property by “fraudulent actions.”

The trial court instructed the jury that if it answered the

first question in the affirmative, it should not reach the

second question, and that both questions called for “yes or no”

answers.   By a vote of six to one, the jury concluded that Zaman

had proven by a preponderance of the evidence that Felton

knowingly agreed to sell her property to him, thus disposing of

the only issue presented in the first phase of the bifurcated

trial.   Felton filed a motion for a new trial under Rule 4:49-1,

which the trial court denied.

    The trial court then conducted the trial’s second phase, in

which the trial judge was the factfinder.     After hearing

additional testimony during a single trial day, the trial court

dismissed all of Felton’s remaining claims.    First, the trial

court rejected Felton’s contention that the parties’ agreement

was invalid because Zaman had failed to state in the contract

that he held a real estate license.   Second, the trial court

rejected Felton’s argument premised upon In re Opinion No. 26.

The court concluded that the three-day attorney review period



                                10
and right of rescission had adequately protected Felton, who

chose not to retain counsel or rescind the contract.

    Third, the trial court rejected Felton’s contention that

her contract with Zaman was an unconscionable product of

“grossly disproportionate bargaining power,” given Felton’s

experience with prior real estate transactions and her awareness

that the transaction to which she agreed constituted the sale of

her property.   Finally, the trial court held that no equitable

mortgage was created by the parties’ agreements.   In that

regard, the trial court cited the jury’s finding that Felton

intended to sell her property, as well as evidence that Felton

understood that a sale of her property was her only alternative

to foreclosure.   The court held that the subsequent lease and

buy-back provisions were separate agreements that were intended

to protect the seller after closing and permit her to remain on

the property, and that those agreements were not components of

the original sale.   The trial court characterized the case as an

example of “[s]eller’s remorse,” and ruled that despite Felton’s

equitable mortgage claim, the parties did not agree upon a loan

secured by a deed of title.   In light of that finding, the trial

court did not reach Felton’s remaining arguments and dismissed

her counterclaims.

    Felton appealed, and an Appellate Division panel affirmed.

The panel dismissed Felton’s argument that the trial court’s

                                11
jury instruction incorrectly framed the issue of whether there

was a knowing sale of the property.    It rejected, on hearsay

grounds, Felton’s contention that she should have been permitted

to testify about a previous appraisal of her property.     Citing

the jury’s determination that the property was knowingly sold,

the panel concluded that the trial court correctly declined to

find an equitable mortgage or a valid claim under the CFA.

Finally, the panel affirmed the trial court’s determination that

In re Opinion No. 26 does not govern this case.

    We granted Felton’s petition for certification.    213 N.J.
537 (2013).   We also granted the motions of Legal Services of

New Jersey (LSNJ) and New Jersey Association of Realtors (NJAR)

to appear as amici curiae.

                                III.

    Felton contends that she entered into a transaction that

operated as an equitable mortgage and that she was the victim of

a fraudulent mortgage scheme.   Felton challenges the jury

verdict that she knowingly entered into an agreement to sell her

property, and that Zaman did not commit a fraud.    She contends

that the jury verdict does not preclude the court from

concluding that the parties’ agreements constituted a single

transaction that gave rise to an equitable mortgage.     Felton

argues that the Appellate Division panel misapplied this Court’s

opinion in In re Opinion No. 26, and that the parties’

                                 12
agreements should be held void because Zaman violated the

principles of that decision.   Felton claims that the trial court

and Appellate Division improperly failed to enforce the CFA, the

FFA, the TILA, the Foreclosure Rescue Fraud Prevention Act

(FRFPA), N.J.S.A. 46:10B-53 to -68, N.J.S.A. 45:15-17(k) and

(q), which authorize the New Jersey Real Estate Commission to

sanction real estate brokers for certain acts in real estate

transactions, and N.J.S.A. 2C:21-19, New Jersey’s criminal usury

law.

       Zaman characterizes the parties’ transactions as a

negotiated agreement for the sale of property with subsequent

agreements that did not create an equitable mortgage.       In

support of that contention, Zaman cites the jury’s finding that

Felton intended to sell her land, Felton’s inability to make the

low monthly payments on her construction loan, the sequential

rather than simultaneous execution of the parties’ agreements,

Felton’s experience in real estate transactions, her failure to

object to any contract provisions, and the parties’ equivalent

bargaining power.    Zaman contends that if the factors set forth

in O’Brien, supra, 423 B.R. at 491, apply, those factors weigh

against a finding of an equitable mortgage in this case.         Zaman

argues that In re Opinion No. 26 does not govern the parties’

transaction because he acted as a private investor, not a real

estate broker, in the closing at issue, and that the contract

                                 13
provided sufficient protection for both parties in its provision

authorizing a three-day period of attorney review.     Zaman argues

that the CFA does not govern his conduct with respect to this

transaction because he was not a seller, but a consumer, because

he committed no unlawful practice within the meaning of N.J.S.A.

56:8-2, and because it was he, not Felton, who was defrauded in

this case when he was induced to purchase an uninhabitable

residence.     He contends that the FRFPA does not apply because no

claim based upon this statute was made before the trial court,

that the FFA is irrelevant because no foreclosure proceedings

were instituted, that the TILA does not govern this case because

there was no mortgage and any TILA claims asserted are time-

barred, and that Felton’s remaining claims are meritless or

time-barred.

       Amicus curiae LSNJ urges the Court to apply the factors of

O’Brien, supra, 423 B.R. at 491, and to rule that the parties’

transaction created an equitable mortgage that violated the CFA

and triggered an obligation on Zaman’s part to comply with the

FFA.   LSNJ asserts that the trial court and Appellate Division

sanctioned contractual chicanery that undermines the CFA, the

equitable mortgage doctrine, and the FRFPA.     LSNJ contends that

Zaman failed to meet the standards of his profession as a real

estate broker, in violation of In re Opinion No. 26, and that

this gave rise to a separate violation of the CFA.

                                  14
     Amicus curiae NJAR urges the Court not to expand the reach

of In re Opinion No. 26 to incorporate the transaction in

dispute.   NJAR argues that Zaman’s real estate license was

tangential to his role in this case given that he extracted no

commission or fee and the real estate office with which he was

affiliated had no role in this dispute.   NJAR contends that In

re Opinion No. 26 should not govern transactions merely where

one of the parties has a real estate license because in such a

setting, the individual with a real estate license is not

providing the other party with assistance that could be mistaken

for legal advice.   NJAR further argues that the CFA should not

govern the parties’ agreements because Zaman acted as a private

individual, not as a seller to consumers or a commercial lender.

                                IV.

                                A.

     We begin our review of this bifurcated case by considering

Felton’s challenge to the verdict rendered by the jury following

the first phase of the trial.   At Felton’s request, the trial

court submitted only a limited issue to the jury:    whether the

parties’ agreement constituted a fraudulent transfer.5   The jury

responded in the affirmative to a single question:   whether


5
  This limitation was sought by Felton’s attorney, who requested
prior to trial that the trial court “limit the request for a
jury trial to the issues raised by the Fourth Separate Defense
(Fraud) and the first count of the Counterclaim (Fraud).”
                                15
Zaman had proven by a preponderance of the evidence that Felton

knowingly agreed to sell the property to him.6   Felton contends

on appeal that the jury’s verdict was against the weight of the

evidence.

     We review the jury’s determination in accordance with a

deferential standard.    “A jury verdict is entitled to

considerable deference and ‘should not be overthrown except upon

the basis of a carefully reasoned and factually supported (and

articulated) determination, after canvassing the record and

weighing the evidence, that the continued viability of the

judgment would constitute a manifest denial of justice.’”     Risko

v. Thompson Muller Auto. Grp., Inc., 206 N.J. 506, 521 (2011)

(quoting Baxter v. Fairmont Food Co., 74 N.J. 588, 597-98

(1977)).    A trial court should overturn a jury verdict and grant

a new trial “only where to do otherwise would result in a

miscarriage of justice shocking to the conscience of the court.”

Ibid. (internal quotation marks omitted).    A reviewing court

will not reverse a trial court’s denial of a motion for a new


6
  Although it appears that Felton preserved her right to
challenge the jury verdict on appeal, the record with respect to
her applications following the verdict is incomplete. The
Appellate Division opinion referred to a motion for a judgment
notwithstanding the verdict, filed by Felton pursuant to Rule
4:40-2, but no such motion appears in the record before this
Court. The record contains a notice of motion for a new trial
filed pursuant to Rule 4:49-1. Because of the deficiencies in
the record, it is unclear what arguments were made by Felton in
support of either motion.
                                 16
trial “unless it clearly appears that there was a miscarriage of

justice under the law.”     R. 2:10-1; accord Risko, supra, 206

N.J. at 522.    An appellate court should not disturb the findings

of the jury merely because it would have found otherwise upon

review of the same evidence.     Carrino v. Novotny, 78 N.J. 355,

360 (1979).

    Applying that deferential standard, we reject Felton’s

challenge to the jury verdict.    There was more than sufficient

evidence in the trial record to support the jury’s determination

that Zaman proved by a preponderance of the evidence that Felton

knowingly agreed to sell her property to him.     On June 16, 2007,

Felton and Zaman executed a written land sale agreement,

entitled “Contract for Sale of a One-to-Four Family Residential

Property.”     The agreement described the location of the property

and the negotiated sale price of $200,000.     Moreover, the

property was encumbered with a construction mortgage on which

Felton owed approximately $105,000 to the mortgagee bank.

Felton was not able to pay the loan as it came due and was

facing foreclosure.     She understood the sale of the property to

be her only means of evading foreclosure.     At the June 23, 2007

closing, Zaman took possession of the deed to the property.

Zaman also provided Felton with a cashier’s check for $85,960,

representing the difference between the purchase price and the

amount needed to pay off the mortgage, back taxes, and other

                                  17
expenses associated with the sale.     In short, the jury heard

ample evidence that Felton was fully informed about the nature

of the agreements that she signed, and that she knowingly

executed an agreement to sell her property.

    Accordingly, we affirm the Appellate Division panel’s

determination insofar as it affirmed the jury’s determination

that Zaman had proven by a preponderance of the evidence that

Felton knowingly conveyed her property to him.

                                B.

    We next review the trial court’s factual findings in the

second phase of the bifurcated trial, in which the trial judge

acted as the factfinder on all issues other than the single

issue considered by the jury.   Our inquiry on appeal is limited

to whether there is “substantial, credible evidence to support

the court’s findings.”   In re Civil Commitment of J.M.B., 197
N.J. 563, 597, cert. denied, 558 U.S. 999, 130 S. Ct. 509, 175
L. Ed. 2d 361 (2009); see also State v. Johnson, 42 N.J. 146,

162 (1964) (“The aim of the review at the outset is . . . to

determine whether the findings made could reasonably have been

reached on sufficient credible evidence present in the

record.”).   Accordingly, deference is given “to the trial

court’s factual findings . . . ‘when supported by adequate,

substantial and credible evidence.’”     Toll Bros., Inc. v. Twp.

of W. Windsor, 173 N.J. 502, 549 (2002) (quoting Rova Farms

                                18
Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474, 484

(1974)).    This is especially the case when those findings “are

substantially influenced by [the judge’s] opportunity to hear

and see the witnesses and to have the ‘feel’ of the case, which

a reviewing court cannot enjoy.”      Johnson, supra, 42 N.J. at

161.

       In contrast, the trial court’s conclusions of law are

reviewed de novo.    “A trial court’s interpretation of the law

and the legal consequences that flow from established facts are

not entitled to any special deference.”      Manalapan Realty, L.P.

v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).      “It is a

well-established principle of appellate review that a reviewing

court is neither bound by, nor required to defer to, the legal

conclusions of a trial or intermediate appellate court.”      State

v. Gandhi, 201 N.J. 161, 176 (2010).

       We first consider the trial court’s rejection of Felton’s

claim that the parties entered into an equitable mortgage.

Felton claims that although her initial agreement with Zaman was

structured as a sale, the parties’ agreements should be

construed as a single transaction, which was effectively a high

interest loan secured by the deed to her property.

       The doctrine of equitable mortgages “is founded upon that

cardinal maxim in equity which regards as done that which has

been agreed to be, and ought to have been, done.”      Rutherford

                                 19
Nat’l Bank v. H.R. Bogle & Co., 114 N.J. Eq. 571, 573-74 (N.J.

Ch. 1933); see also Humble Oil & Ref. Co. v. Doerr, 123 N.J.

Super. 530, 551 (Ch. Div. 1973) (stating that in recognizing

equitable mortgage, “[i]t is clear that equity looks to

substance rather than to form, and that a guarantor or surety

who takes property or an interest therein as security for his

guaranty is a mortgagee thereof in equity”).   As an Appellate

Division panel observed,

         “[i]f a transaction resolves itself into a
         security, whatever may be its form and
         whatever name the parties may choose to give
         it, it is, in equity, a mortgage. If a deed
         or contract, lacking the characteristics of
         a common law mortgage, is used for the
         purpose of pledging real property, or some
         interest therein, as security for a debt or
         obligation, and with the intention that it
         shall have effect as a mortgage, equity will
         give effect to the intention of the parties.
         Such is an equitable mortgage.”

         [Welsh v. Griffith-Prideaux, Inc., 60 N.J.
         Super. 199, 208 (App. Div. 1960) (quoting
         J.W. Pierson Co. v. Freeman, 113 N.J. Eq.
268, 270-71 (E. & A. 1933)).]

    Courts apply principles of equity to “look beyond the plain

terms” of an agreement between the parties, and thereby

determine whether the agreement is in effect a mortgage.

Johnson v. NovaStar Mortg., Inc., 698 F. Supp. 2d 463, 468

(D.N.J. 2010).   In that inquiry, the court focuses on the

characteristics of the transaction at its inception:



                                20
         The doctrine has been firmly established
         from an early day that when the character of
         a mortgage has attached at the commencement
         of the transaction, so that the instrument,
         whatever be its form, is regarded in equity
         as a mortgage, that character of mortgage
         must and will always continue.        If the
         instrument is in its essence a mortgage, the
         parties cannot by any stipulations, however
         express and positive, render it anything but
         a mortgage, or deprive it of the essential
         attributes  belonging   to  a   mortgage  in
         equity.

         [Humble Oil, supra, 123 N.J. Super. at 544-
         45.]

    Ordinarily, the conveyance of a property accompanied or

followed by a leaseback transaction is precisely what it

purports to be:   a sale in which the parties separately agree

that the seller will become the tenant, and the buyer will

become the landlord, in accordance with the terms of a lease.

However, “New Jersey courts have repeatedly found that sale-

leaseback arrangements made to avoid foreclosure are in fact

equitable mortgages.”   Johnson, supra, 698 F. Supp. 2d at 469;

see also James Talcott, Inc. v. Roto Am. Corp., 123 N.J. Super.
183, 202 (Ch. Div. 1973) (noting that “[t]here are numerous

authorities for the proposition that an absolute conveyance

intended as security for an obligation will be treated as a

mortgage”).   It is the trial court’s task to discern whether the

transaction has been labeled as a land sale in order to mask its




                                21
actual objective:    a mortgage loan secured by a deed to the

property at issue.

    In Johnson, supra, the United States District Court for the

District of New Jersey adopted a standard articulated by the

United States Bankruptcy Court for the District of New Jersey in

O’Brien, supra, 423 B.R. at 491. 698 F. Supp. 2d at 469-70.   In

O’Brien, supra, the Bankruptcy Court scrutinized a residential

sale that was conducted under the threat of imminent

foreclosure, in which the parties agreed that the seller would

remain in his home and buy the home back from the buyer in a

series of payments over time. 423 B.R. at 483-86.    It

identified eight factors to assist trial judges in determining

whether a given transaction gives rise to an equitable mortgage:

         [(1)]   Statements    by    the   homeowner   or
         representations by the purchaser indicating
         an intention that the homeowner continue
         ownership; [(2)] A substantial disparity
         between the value received by the homeowner
         and the actual value of the property; [(3)]
         Existence of an option to repurchase; [(4)]
         The homeowner’s continued possession of the
         property; [(5)] The homeowner’s continuing
         duty to bear ownership responsibilities,
         such   as   paying   real    estate   taxes   or
         performing    property     maintenance;    [(6)]
         Disparity     in    bargaining      power    and
         sophistication, including the homeowner’s
         lack of representation by counsel; [(7)]
         Evidence   showing    an    irregular   purchase
         process,   including     the   fact   that   the
         property was not listed for sale or that the
         parties did not conduct an appraisal or
         investigate title; [(8)] Financial distress
         of the homeowner, including the imminence of

                                 22
         foreclosure and prior unsuccessful attempts
         to obtain loans.

         [Id. at 491.]

    Under the O’Brien framework, the court considers not only

the form of the transaction itself but circumstances that can

motivate a party to disguise a mortgage secured by a property as

a sale of land and indications that both parties intend the

seller to retain the land notwithstanding the purported sale.

We concur with the District Court that the eight factors set

forth in O’Brien are “useful and consistent with New Jersey

equitable mortgage jurisprudence.”     Johnson, supra, 698 F. Supp.
2d at 470.   We adopt the O’Brien factors as a comprehensive and

practical standard to guide trial courts as they determine

whether a particular transaction, or series of transactions,

gives rise to an equitable mortgage.

    We remand the matter to permit the trial court to make

findings addressing each of the eight factors that comprise the

O’Brien test.   Because the parties presented extensive evidence

at trial regarding Felton’s financial situation, the parties’

respective experiences with land sale transactions, their

negotiations, their statements about their intent to enter into

the transactions, the terms of each agreement, and the conduct

of each party following closing, the trial court’s findings on




                                23
remand may be based upon the existing record, without the need

for further testimony.

    We note that in ruling that the parties’ transactions did

not give rise to an equitable mortgage, the trial court relied

in part on the jury’s determination that Felton intended to sell

her property, and the absence of any indication in the parties’

agreements that they contemplated a mortgage loan.   Consistent

with the limitation of its inquiry to the issue of fraud, the

jury was not instructed on the question of whether the parties

intended to create an equitable mortgage.   The jury’s

determination that Felton knowingly sold her property does not

itself resolve the question of whether the parties created an

equitable mortgage.   Its finding that Zaman had proven by a

preponderance of the evidence that Felton knowingly entered into

a land sale may, however, be relevant to one or more of the

O’Brien factors in the trial court’s inquiry on remand.   Other

considerations cited by the trial court, such as the imminent

foreclosure proceedings, Felton’s inability to obtain a new

mortgage or meet her obligations under her existing loan, and

Felton’s failure to exercise her right of repurchase, may also

be relevant to the trial court’s application of the O’Brien

factors on remand.

                                C.



                                24
       Affirming the determination of the trial court, the

Appellate Division panel rejected Felton’s claim that Zaman

violated the rule set forth by this Court in In re Opinion No.

26, supra, 139 N.J. 323.    We concur with the Appellate

Division’s analysis.

       In In re Opinion No. 26, this Court considered whether real

estate brokers commit the unauthorized practice of law when they

conduct residential real estate transactions in which the

“sellers and buyers are . . . unrepresented by counsel.”        Id. at

326.    The Court analyzed the risks posed to an uncounseled

residential real estate buyer or seller when a real estate

broker, whose commission is contingent on the successful

completion of the transaction, conducts the closing.       Id. at

334-35.    The Court noted the potential conflict between the

interests of the broker, who may choose the attorney who drafts

the deed, and the interests of the seller, who may be under the

mistaken impression that he or she is receiving independent

legal advice from counsel selected by the broker.    Id. at 336-

37.    The Court noted that the buyer is similarly unprotected by

legal advice in an uncounseled closing.    Id. at 337.     It

observed that “[t]he buyer may not know if the description of

the property is precisely that assumed to be the subject of the

purchase,” may be unaware of whether “the title described in the

contract is that with which he would be satisfied,” may

                                 25
misunderstand the seller’s obligations and may lack “fair

comprehension of whether all of the possible and practical

concerns of [the] buyer have been addressed by the contract.”

Id. at 335.

    The Court held that although it has the authority to

prohibit residential real estate closings conducted without the

assistance of counsel, “the public interest does not require

such a prohibition.”       Id. at 326.   Instead, it determined that

if residential buyers and sellers “are informed of the true

interests of the broker and title officer, sometimes in conflict

with their own interests, and of the risks of not having their

own attorney, [they] should be allowed to proceed without

counsel.”     Ibid.

    To that end, the Court prescribed conditions under which

“those participating in such transactions shall not be deemed

guilty of the unauthorized practice of law.”        Ibid.   It required

that both sellers and buyers be informed in writing by the real

estate broker about the benefits of seeking the advice of

counsel, the risks associated with proceeding unrepresented, and

the “conflicting interests of brokers and title companies in

these matters.”       Id. at 357-59, 362-63.   Pending recommendations

from the Civil Practice Committee on “practical methods for

achieving those aims,” the Court mandated a written notice

“attached to the proposed contract of sale as its cover page,”

                                    26
supplemental to the notice required to appear on the first page

of the contract, advising the parties that the contract will be

binding within three business days, that an attorney for either

party may review its terms, and that the agreement may be

cancelled within the attorney review period.     Id. at 357-58,

362-63.   As drafted on an interim basis by the Court, that

notice provided that the real estate broker represented the

seller and not the buyer, that the title company represented

neither party, that it is in the broker’s financial interest

that the house be sold and the closing completed, that the

broker is neither permitted nor qualified to provide legal

advice, and that there are significant risks to foregoing the

assistance of counsel.   Id. at 362-63.

    The risk that the Court addressed in In re Opinion No. 26 -

- that a real estate broker acting in his or her own interest

will promote the completion of a real estate transaction to the

detriment of the seller, the buyer, or both –- is not raised in

the circumstances of this case.    The Court’s concern in In re

Opinion No. 26 was “unlearned and unskilled” legal advice.        Id.

at 341 (internal quotation marks omitted).     Its remedy was

premised on a real estate broker’s authority to “guide, control

and handle” a transaction involving unrepresented parties, who

may erroneously believe that they are being advised by counsel.

Id. at 326.

                                  27
    Here, in contrast to the setting addressed by the Court in

In re Opinion No. 26, Zaman acted not in his professional

capacity as a broker seeking to promote a successful closing but

on his own behalf as the property’s buyer.   Nothing in the trial

record suggests that Zaman purported to provide legal advice to

Felton, or that Felton was somehow led to believe that Zaman was

her advocate.   Given the parties’ relationship and Felton’s

experience in real estate transactions, the record reveals no

cause for concern that Zaman’s statements to Felton could have

been misconstrued as the advice of her lawyer.   The fact that

Zaman holds a real estate license does not deprive him of the

right to participate in a transaction on his own behalf, or

convert his activities in that regard to the unauthorized

practice of law.   See In re Baker, 8 N.J. 321, 346 (1951) (Case,

J., dissenting).

    Accordingly, we concur with the trial court and the

Appellate Division that In re Opinion No. 26 is irrelevant to

this case, that Zaman did not violate the principles of that

decision, and that the trial court properly declined to void the

parties’ transactions on that ground.

                                D.

    Finally, we review the trial court’s dismissal of Felton’s

remaining statutory claims.



                                28
    In her counterclaim, Felton asserted a CFA claim premised

upon Zaman’s alleged fraud in connection with the sale or

advertisement of real estate, in violation of N.J.S.A. 56:8-2.

To prevail on a CFA claim, a plaintiff must establish three

elements:   “1) unlawful conduct by defendant; 2) an

ascertainable loss by plaintiff; and 3) a causal relationship

between the unlawful conduct and the ascertainable loss.”

Bosland v. Warnock Dodge, Inc., 197 N.J. 543, 557 (2009); see

also Int’l Union of Operating Eng’rs Local No. 68 Welfare Fund

v. Merck & Co., 192 N.J. 372, 389 (2007).    N.J.S.A. 56:8-2

defines an “unlawful practice” to include

            any   unconscionable   commercial   practice,
            deception, fraud, false pretense, false
            promise, misrepresentation, or the knowing,
            concealment, suppression, or omission of any
            material fact with intent that others rely
            upon   such   concealment,   suppression   or
            omission, in connection with the sale or
            advertisement of any merchandise or real
            estate, or with the subsequent performance
            of such person as aforesaid, whether or not
            any person has in fact been misled, deceived
            or damaged thereby.

    For purposes of determining whether the first element -–

the existence of an unlawful practice -– is established, the CFA

“defines ‘sale’ to include ‘any sale, rental or distribution,

offer for sale, rental or distribution or attempt directly or

indirectly to sell, rent or distribute.’”    D’Agostino v.

Maldonado, 216 N.J. 168, 186 (2013) (quoting N.J.S.A. 56:8-


                                 29
1(e)).   “Advertisement” is defined to denote “the attempt . . .

to induce directly or indirectly any person to enter or not

enter into any obligation to acquire any title or interest in

any merchandise or to increase the consumption thereof or to

make any loan.”   N.J.S.A. 56:8-1(a).   As a component of the

definition of “merchandise” in N.J.S.A. 56:8-1(c), “services”

offered to the public may involve an unlawful practice for

purposes of the CFA.   See Lemelledo v. Beneficial Mgmt. Corp. of

Am., 150 N.J. 255, 265 (1997) (holding that sale and provision

of consumer credit constitutes “merchandise” under N.J.S.A.

56:8-1(c)); Quigley v. Esquire Deposition Serv., LLC, 400 N.J.

Super. 494, 505-06 (App. Div. 2008) (recognizing shorthand

reporting services and sale of deposition transcripts as

“merchandise” under CFA).

    Notwithstanding these broad definitions, New Jersey

appellate courts have adopted “a limited construction of the

[CFA]’s applicability to real estate transactions.”    539 Absecon

Blvd., L.L.C. v. Shan Enters. Ltd., 406 N.J. Super. 242, 274

(App. Div. 2009).   Consistent with the CFA’s limitation to

“fraudulent, deceptive or other similar kind of selling or

advertising practices,” Daaleman v. Elizabethtown Gas Co., 77
N.J. 267, 271 (1978), our courts have declined to impose the CFA

remedies upon the non-professional, casual seller of real

estate, see Strawn v. Canuso, 140 N.J. 43, 59 (1995) (limiting

                                30
“holding to professional sellers of residential housing (persons

engaged in the business of building or developing residential

housing) and the brokers representing them”); Byrne v. Weichert

Realtors, 290 N.J. Super. 126, 134 (App. Div.) (“The provision

does not apply, however, to non-professional sellers of real

estate, i.e. to the homeowner who sells a house in the normal

course of events.”), certif. denied, 147 N.J. 259 (1996).

Indeed, this Court has never applied the CFA against a non-

professional, who does not advertise real estate services to the

public, based upon his or her purchase of residential real

estate for personal use or as an investment.

    In D’Agostino, supra, the Court held that a foreclosure

rescue scheme that was advertised to the public and involved the

payment of a fee gave rise to a cognizable claim under the CFA.
216 N.J. at 186-88.     The circumstances of this case differ

significantly from those of D’Agostino.     There, the plaintiffs

were prompted to contact the defendant about a foreclosure

rescue after seeing an advertisement of the defendant’s real

estate services on his vehicle.    Id. at 176, 187.   Moreover, the

defendant in D’Agostino demanded and collected a fee for his

real estate services.    Id. at 187-88.   By virtue of the five

separate agreements that the defendant prepared for the

plaintiff’s signature, the defendant obtained the plaintiff’s



                                  31
property, valued at $480,000, for $10 -– a result never

contemplated by the plaintiff.    Id. at 177, 190.

    In contrast, Zaman did not advertise real estate services

to the public, initiate contact with Felton, or demand a fee for

real estate services.   There is no evidence that Zaman

represented himself to the public as a source of mortgage loans,

or that Felton was deceived with respect to the terms or

consequences of the parties’ agreements.    The considerations

that prompted this Court to recognize a CFA claim in D’Agostino

are not presented by this case.

    Accordingly, regardless of whether the trial court

determines on remand that the parties’ transactions created an

equitable mortgage, we hold that the record does not support a

finding that Zaman committed an “unconscionable commercial

practice” within the meaning of N.J.S.A. 56:8-2.     Accordingly,

the trial court properly dismissed Felton’s CFA claim.

    Felton’s FFA claim, premised upon a contention that Zaman’s

action for possession of the property was not accompanied by the

“notice of intention to take action” mandated by N.J.S.A. 2A:50-

56, is contingent upon a finding that the parties’ transactions

gave rise to an equitable mortgage.    N.J.S.A. 2A:50-56 mandates

that, prior to taking any “legal action to take possession of

[a] residential property which is the subject of [a] mortgage,

[a] residential mortgage lender [must] give the residential

                                  32
mortgage debtor notice of such intention at least 30 days in

advance of such action.”   Accordingly, if the trial court

determines on remand that there was no equitable mortgage in

this case, it need not further consider Felton’s FFA claim.      If

it determines that the parties’ agreements gave rise to an

equitable mortgage, the trial court should consider the merits

of Felton’s FFA claim.

    With the exception of one claim, we agree with the trial

court and Appellate Division that Felton’s TILA claims were

properly dismissed as time-barred.   Pursuant to 15 U.S.C.A. §

1640, a TILA action

         may be brought in any United States district
         court, or in any other court of competent
         jurisdiction, within one year from the date
         of the occurrence of the violation . . . .
         Any action under this section with respect
         to any violation of [15 U.S.C.A. § 1639,
         1639b, or 1639c] may be brought in any
         United States district court, or in any
         other   court   of  competent   jurisdiction,
         before   the   end  of  the   3-year   period
         beginning on the date of the occurrence of
         the violation.

         [15 U.S.C.A. § 1640(e) (emphasis added).]

    “The violation ‘occurs’ when the transaction is

consummated.   Nondisclosure is not a continuing violation for

purposes of the statute of limitations.”   In re Smith, 737 F.2d
1549, 1552 (11th Cir. 1984) (internal citation omitted).     “The

credit transaction is consummated when ‘a contractual


                                33
relationship is created between [a creditor and consumer].’”

Williams v. Countrywide Home Loans, Inc., 504 F. Supp. 2d 176,

186 (S.D. Tex. 2007) (alteration in original) (quoting Bourgeois

v. Haynes Constr. Co., 728 F.2d 719, 720 (5th Cir. 1984)),

aff’d, 269 F. App’x 523 (5th Cir. 2008).

    Here, the last of the transactions giving rise to Felton’s

TILA allegation occurred on June 23, 2007.   Even if the claims

set forth in Felton’s amended counterclaim relate back to prior

pleadings in accordance with Rule 4:7-1, most of her TILA claims

are barred by the one-year statute of limitations prescribed by

15 U.S.C.A. § 1640(e).

    One of Felton’s TILA allegations, her claim that Zaman

engaged “in a pattern and practice of extending credit to

consumers under mortgages . . . based on the consumers’

collateral without regard to the consumers’ repayment ability”

in violation of 15 U.S.C.A. § 1639(h), is not governed by the

one-year statute of limitations, but by a three-year statute of

limitations.   15 U.S.C.A. § 1640(e).   Accordingly, Felton’s

claim based on that provision was timely filed.    If the trial

court determines on remand that no equitable mortgage was

created in this case, Felton’s claim under 15 U.S.C.A. §

1639(h), predicated on an alleged extension of credit in

connection with a mortgage, fails as a matter of law.   If,

however, the trial court finds on remand that the parties

                                34
created an equitable mortgage, it should determine the merits of

Felton’s claim under 15 U.S.C.A. § 1639(h).

     We briefly address Felton’s remaining claims.   On appeal,

Felton asserts four claims that were not pled in her original or

amended counterclaim:   first, that Zaman violated New Jersey’s

criminal usury statute, N.J.S.A. 2C:21-19(a); second, that he

violated N.J.S.A. 45:15-17(k), for paying compensation or

commission to a person who does not possess a real estate

license; third, that he violated N.J.S.A. 45:15-17(q), for

failing to disclose his status as a real estate agent, and

fourth, that the terms of the parties’ agreement were

unconscionable pursuant to the Appellate Division’s holding in

Howard v. Diolosa, 241 N.J. Super. 222 (App. Div.), certif.

denied, 122 N.J. 414 (1990).   The record does not indicate

whether Felton properly raised these claims before the trial

court.   Neither the trial court nor the Appellate Division

addressed the merits of those claims.   Accordingly, on remand,

the trial court should ascertain whether any of those four

claims were raised before it, and if so, whether such a claim

gives rise to a cognizable cause of action in the circumstances

of this case.7



7
 If the trial court determines that there was no equitable
mortgage, Felton’s claim under N.J.S.A. 2C:21-19(a) should be
dismissed, even if it was properly raised below.
                                35
    Felton’s claim under the FRFPA was not raised before the

trial court and, accordingly, was properly dismissed by the

Appellate Division.    See State v. Robinson, 200 N.J. 1, 20

(2009) (“‘[I]t is a well-settled principle that our appellate

courts will decline to consider questions or issues not properly

presented to the trial court when an opportunity for such a

presentation is available unless the questions so raised on

appeal go to the jurisdiction of the trial court or concern

matters of great public interest.’” (quoting Nieder v. Royal

Indem. Ins. Co., 62 N.J. 229, 234 (1973))).

                                 V.

    The judgment of the Appellate Division is affirmed in part

and reversed in part, and the matter is remanded to the trial

court for proceedings consistent with this opinion.    We do not

retain jurisdiction.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, and
FERNANDEZ-VINA; and JUDGES RODRÍGUEZ and CUFF (both temporarily
assigned) join in JUSTICE PATTERSON’s opinion.




                                 36
                SUPREME COURT OF NEW JERSEY

NO.   A-60                                    SEPTEMBER TERM 2012

ON CERTIFICATION TO             Appellate Division, Superior Court


TAHIR ZAMAN,

      Plaintiff-Respondent,

               v.

BARBARA FELTON and MR.
FELTON, her husband,

      Defendants-Appellants.




DECIDED                       September 9, 2014
                Chief Justice Rabner                        PRESIDING
OPINION BY             Justice Patterson
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                  AFFIRM IN PART/
                                    REVERSE IN
CHECKLIST
                                       PART/
                                     REMAND
CHIEF JUSTICE RABNER                     X
JUSTICE LaVECCHIA                        X
JUSTICE ALBIN                            X
JUSTICE PATTERSON                        X
JUSTICE FERNANDEZ-VINA                   X
JUDGE RODRÍGUEZ (t/a)                    X
JUDGE CUFF (t/a)                         X
TOTALS                                   7




                                                   1